Citation Nr: 1445398	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held in July 2014 before the undersigned Veterans' Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

Initially, the Board notes that there appear to be outstanding VA treatment records.  In a November 2010 report of information and January 2010 statement, the Veteran indicated that he received treatment at an outpatient clinic associated with the San Antonio VA medical center in November 2010.  Furthermore, the March 2011 rating decision and January 2012 statement of the case indicated that VA treatment records through February 2011 were reviewed.  A review of the record indicates that these treatment records have not been associated with the Veteran's claims file.  Accordingly, a remand to obtain all outstanding VA treatment records is necessary.  

Additionally, the evidence of record indicates that the Veteran received Social Security Administration (SSA) benefits.  The Court has held that VA must obtain SSA records that may have a bearing on a claim for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that the records are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  As it is unclear from the evidence of record what type of SSA benefits the Veteran is receiving, that possibility cannot be excluded.  Accordingly, the AOJ should request the Veteran's SSA records.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from January 2009 to present from the VA medical center in San Antonio, Texas, along with records from all associated outpatient clinics.   

2.  Contact the SSA and request a copy of any decision made pursuant to a claim by the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2013) and an opportunity to respond.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



